                      PrpSel(Rev.@I16jComplalntforaCivilCasn


                                                         U M TED STA TESD ISTRICT C OURT
                                                                                        forthe
                                                                                       Disi ctof

                                                                                                 CaseNo.        -          -
                                                                                                                     .
                                                                                                                            i
                                                                                                                                $ OQ ,j
                                                                                                               (tobeplledfnby 1/,
                                                                                                                                eaerk'
                                                                                                                                     ssyylcel
                          àkc-F
                              -L A uL-5 ua
                                               Plairttels)
                      X rffethefullnameofeachplaintz whog//fz;gthlscomplaint.
                                                                  '
                      Jf//lenamesofalltheplainto ccnntf/linthespaceabove,                        JuryTrial:(checkone)                          es EJ No
'
                      #leasewrffe ''
                                   see attached'
                                               'fn thespaceand cffcc; an atflfffsnts
    -   --.   .-- .
                      mage-withthefalllistofnames.
                                                 k ..

                                                                                                                                clRrsoyylcEus Dlsmcoum
                                                                                                                                               ATRoFI
                                                                                                                                                   AN 6Kkm
                                                                                                                                                    LED
                                                                                                                                               02T 072219'
                          EL FA                          N-A,               -                                                              JUL C. DLEK O FRK
                                            Dep nzlantls)                                                                             BY;         --       .-* . ç
                      F ritethefullnameofeachld-#p'rMnlwhof. çbeingJ'ueï Ifthe                                                                  D PU       L
                      namesofallthedefendantsclzlnsl/linJ/lespaceabove,please
                      write Qccattached'
                                       'fn thespacetz?;# attachan additionalpage
                      withthefulllistofnames.)


                                                                 C OM PLA INT FO R A CW IL CASE

                               ThePartiestoThis Com plaint
                               A.       ThePlaintiffts)
                                         Providethe infonnation below foreach plaintiffnamed in thecom plaint. Attach additionalpagesif
                                         needed.-.                                       .                    .. -.  . ..
                                                                                                                          '
                                                                                                                         - ..     -   ..
                                                                                                                                           '

                                                                                                                                                  .    .


                                                  Name                                 WAkEEL A;duL-SA.
                                                                                                      6u24l:5ë b*f
                                                  steetAddress                         P.(te y l#*               .
                                                  citx andcolmty                             g            wr : ,                -- '
                                                  stateandzipcode                      V     -                 -
                                                  TelephoneNumber                      ('
                                                                                        2q           ..   o
                                                  E-mailAddress                        J-        .

                               B.       TheDefendantts)
                                        Providetheinformation below foreach defendantnnmed inthecom plain: whetherthe defendantisan
                                         individual,a governmentagency,an organization,ora corporation. Foran individualdpfendan
                                                                                                                               't,
                                         includetheperson'
                                                         sjob ortitle(flmown).Attachadditionalpagesifneeded.


                           Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 1 of 10 Pageid#: 3
                                                                                                                                                                Page1of5
ProSeL(Rev.09/16)ComplaintforaCivilCase .                                                    .

                DefendnntN o.1
                       Name
                       Job orTitle (l
                                    flmown)         CocpRA-lroA                     -
                       SkeetAddress                     .       .
                                                                    ....    ew...   tblà
                                                                                    .  fi
                       City and County              6A<Fc><e-
                                                    .       rr-
                                                              <o
                       SGteand Zip Code             CpL o                  '.- 6
                       TelephoneNumber              ('
                                                     #* )8q8-S.
                                                              #4.s m (:œ)#* -.4s5q *a(gzb6nq3q-&sq9
                       E-mailAddress(çknown)                @                           fo

                DefendantNo.2
                       Name
                       Job orTitle ofknown)
                       SkeetAddress
                         City and Cotmty.


                         SGteand Zip Code
                         TelephoneNum ber
                         E-mailAddress (Iflmown)

                DefendantN o.3
                       Name
                       Job orTitle oflmown)
                       SkeetAddress
                       City and County  .


                       State and Zip Code
                       TelephoneNumber
                       E-mailAddress (i fknown)

                DefendantN o.4
                         Name
                         Job orTitle (çknown)                                                    .


                         SkeetAddress
                         City and County
                         SGteandZip Code
                         TelephoneNumber
                         E-m ailAddress(k flmown)




    Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 2 of 10 Pageid#: 4Page2of5'
ProSe1(Rzv.09/16)ComplaintforacivilCase

H.      BasisforJurksdicdon

        FederalcourtsarecollrfRoflimitedjurisdiption(limitedjoWe
                                                               'r).Generally,onlytwotypesofcasescanbe
        heardinfederalcourt:casesinvolvingafedç?alquestioh'élidcasesinvolvingdiversity ofcitizenshipofthe
        Parties.Under28U.S.C.j1331,acasearisiùgundertheUnite'dStatesConstimionorfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j 1332,acaseinwhich acitizen ofoneStatesuesacitizen of
         anotherStteornationandthenmountatstakeismorethan$75,000isadiversityofcitizenshipcmse.Ina
         diversil ofcitizenshipcase,nodefendantmay beacitizenofthesgmeStateasany plaintiff.
                N

         Whatisthebasisforfederalcourtjurisdiction? (checkallr/xzfappl
                                                                     y)
                      ederalquestion                           iversity ofcitizenship

         Fillouttheparap aphsin thissectionthatapply tothis.cmqe.

         A.         IftheBasisforJurisdictionIsaFederalQuestion
                    Listthespecificfedez'
                                        alstao tes,federalkeâties,and/orprovisionsoftheUnited StatesConstitutionthat
                    areatissueinthiscase.'
                                         M u k FgAc             1uEP.e e#ssA&ôR9QBLRlrfzrro&
                                         <M sFrmy'u Fr
                                               .
                                                                  JFMgvzgosv
                                                                       W &&X 8' lfW Fœ qF- i-b
                                                                               qgv
                                         u&Aul 4aszEgàecopxr
                                         eF%R<uaôp
                                         ùH*  -W nn<rz<nsm vroAîw soF'îè ul#F/m ppg/sagrzm N qvj                             .
                                                       ogIn)oF% R gr< g<r.
         B.      IftheBasisforJurisdiction Isv
                                             b iversity ofCitizenship

                           ThePlaintiffls)
                           a.         Iftheplaintiffisan individual
                                      Theplaintiff,(name) W A:EEL           uL..5V ut       ..   .         ,   isacitizen ofthe
                                      Sàteof(name) V                                             .

                                      Iftheplaintiffisacom oration
                                .-   -'
                                      rheplaintiff,.(name) . ..         -. .-- -       .         .-   --   ,   is-incom orated
                                                                                                                             - ..-   -


                                      underthe lawsofthe Stateof(name)                                                               ,
                                      and hasitsprincipalplace ofbusinessinthe Suteof(name)



                           (Ifmorefàczloneplaintl
                                                y isnamedinthecomplaint,tzf/cc/sanadditionalpageprovidingthe
                           sameinformationforeachadditionalplaintl
                                                                 g)
                           TheDefendantts)
                           a.        'lfthedefendantisan individual
                                      The defendant (name)                                                ,isacitizen of
                                      the Stte of(name)                                                . Orisa citizen of
                                       (foreîgnnation)                                  .

     Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 3 of 10 Pageid#: 5
                                                                                                                        Page3of 5
PioSe1(Rtv.09/16)Comple tforaCivilCase


                         b.       Ifthe defendantisa com oration
                                  Thedefendant (name) JL -F d .       ,                    ,isincomoratedunder
                                  thelawsoftheSàteof(name) cAkx
                                                             '-Foa.
                                                                  vzA                              ,andhasits
                                  principalplaceofbusinessintheStateof(name) Soo'
                                                                                jl .n yon                     '.
                                  Orisincom oratedunderthelawsofnoreignrlclfoa?
                                  and hasitsprincipalplace ofbusinessin (name)                                    .

                         (Ifmoref/aw onedefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                         sameinformationforeachadditionaldefendant)    '
                 3.      n eAmountin Controversy
                          The am ountin controversy-theam'ounttheplaintiffclaim sthe defendantowesortheam ountat
                         suke-ismoreth% $75,000,notcountinginterestandcostsofcourtabecause(explainlk
                         1816CL8rM q'
                                    :e PG KSTZFFA ZM - rN bn- anlp.nzjuz t-Ed.
                            CoLtRT
                                 ,uyaL)rà:mfff&zx-rfwfloeaRosE-yrtkwog
                              *Ott< o Mrxw uv D 1 :P/ar-rre

m .     Statem entofClaim

        W ritea shortand plain statem entoftheclaim .D onotmakelegalargum ents. Stateasbriefly aspossiblethe
        factsshowing thateach plaintiffisvntitledtothe dnmagesorotherreliefsought.Statehow each defendantwas
        involvedandwhateachdefenjantdidthatcausedtheplaintiffhnrm orviolatedtheplaintiff'srights,including
        the datesand placesofthatinvolvementorconduct.Ifmoret11% one claim isassertedanumbereach èlaim and
        write a shortand plain statem entofeach claim in aseparateparavaph.Attach additionalpagesifxteeded.
        I ArrJMp
               .70 R /Paq& ANAe ulvrKl:fl3wAibovrA6+ 34byMarjwg A1>>                                .   ..
        Mopgy
            'ogx:wr+ %JApptrœrro-,suBfjuzu-Y cusroe sqgvra AoyrsfdMa
        > AFTstlbMre J gg juvpm aa A& ugo rm v,cuuro-g:roapyaa voswea ggu gggg
        y yipçgRv.5u% Rp nnzk ARw a#éI
                              .         4>LATaRzga,rva <vy<jo jvgza yssssy             -


        m My&/ïMa wrfh ovm AQuxgrm 6/Mrtlrm N llAqsm a gAz.
                                                          ?'pugT so Avoyw
           PA:::/2 -3J
        Relief

        State bziefly and precisely whatdam agesorotherrelieftheplaintiff'
                                                                         asksthecourtto order. Do notmake legal
        argum ents.Jnclude any basisforclaim ingthatthewrongsalleged are continuing atthe presenttim e.Include
        the nm ountsofany actualdsm agesclaim ed forthe actsalleged and thebasisfortheseamounts. Include any
        punitive orexem plmy dnmagesclaimed,the amounts,and thereasonsyou claim you areentitled toactualor
        punitivemoneydamages.aj stlq:u'e pr> lm t-rl#z.xop4&id3e o 2u36RoI2,
        N'EPKQY &/L7JM M&F- rpqovr',lugN R* re Wh'1*> N /K + LZœT= A
      NM ST*> gyN qp.M T:EY U.9EO ;  sznArradu a PAY TYJ


    Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 4 of 10 Pageid#: 6Page4of5
        .'
       .

      (<u
          k
              .. .




                                                              =-

                                                     l                           sTsIz + %s T:6 e-t/-r.N-t'<nsvrs-qqso-l
                                                                                   ..   -   -
                                                                                                ,
                                                                                                    -         -   .
                                                                                                                          .
                                                                                                                          - .       -   - -   .          -    .   .   - -.    .    .- -       .




                                                             :7.l/a-vfc-bad Aw-A4T.rya A<4<a-'r.kr+G.wl<hçvrA,
                                                                                                             5s-K.-----.. -.-
                                                     l
                                                     .-N:.pzqsqtqaL-zsront
                                                     1
                                                                         Agzzogrpaevrdzlotx'
                                                                                           rll:sxp%-pfl -.-...--.
-    .-       -   - - - . - .               .
                                                     lWflzb/vrA A?.
                                                                  :Lxk/m#ro'
                                                                           v..wAs uso -by.wtft-ksFAo o.m ;-,..-.. . .-. -

                                                         t:i).opîazq osk-iA* .
                                                         -                   parsj..xad-rcopsc-sgar/y K gds-.-----..- - ---
                                                                   W r.
                                                                      é öuT.Au.
                                                                              '
                                                                              + /:rzd>rQ&,-.-........------.--..- --..-..-.--.
                                                                                                                             .-. ,--....-...--- --- -
                                                     I                                                                                   .




                                                     ltki)-wckLs.FAcyo-ix-Mr4eJ,
                                                                               gAvk.r
                                                                                    -RxuoB,
                                                                                          y-hlatkciy--.-.---..--.--.-- ..-      -


                                                     !..---41: Pf,
                                                                 ArM'
                                                                    frj
                                                                      F8A-'8ôe uke-.
                                                                                   K.A4xou&r3TATaMaNT.-.---- .-.-.--.....-
---.----.-..----.---1
                    J----gy-'
                            rbsuarlrmzsglrssN sretsp ,vr<a .zNores-loy-..- .----.-.----
                                                                         -




    - -       -- - -         -      . --     -       -   o nI.Pu rxrrrFg-lcso-ll-p:4gxv* o:c- gz xg.ma g<<<illr-- --- .------ --
- -           -- .-          .-    .- - - . . .          Wc!
                                                           A ..
                                                              :rhâ.B/?NK..rs.Hrs-I4AMa.-%5.b*'Ea.f5Ap.n.
                                                                                                       q3-j.
                                                                                                           r-2*l7-,--------- - ----.--.---

                                                      j                                             '
                                          . - -      1t.l;lJ-'G.û-3:?mo/ggpö-uasougd Plzlirrzl.
                                                                                              s'-i
                                                                                                 r--vr/tx1-zwaJ& .-.------..-.------
                                                     1 '
                                                       rkausrazapcaayriJ.
                                                                        spgoxsossazro,
                                                                                     vtsp'osz/
                                                                                             ,,
                                                     1 i
                                                       z'
                                                        rgAz'r--'ia ognau caoazomm zssm xzv r zoxrz
                                                                             .
                                                                                                 .--vud
                                                                                                     --..
                                                                                                        z--
                                                                                                          -.------.
                                                                                                                  ---                             -. -       --.--           .--     - .- .


                                                     l Foz
-.---
    ..-.-------
              .
              --
               .
               --
                .---l
                    1
                    -.-
                      . pArs.up-
                               ro-pggu
                                     lvvr-.-----..
                                                 -.------.
                                                         -.------.------.---
                                                                   -

                                                                                                                                                                             -.---
-- .-                    .       .- . -          .   t1.vJ buazgâ-s zspRRrol'-t-.
                                                                                waLtsehpy -opzsnd-oaAvq
                                                                                                      lboarzœdu,- -----, -.. -
.             -      .       . . - -             . - -         AezA'u/'
                                                                      r-+ r- ptnr-'fzFF% /4/M J To ivizsz gNyalsszei---- ....-- --.
                                                                                                                      -


                                                             3dLqz..5zI&ls. EepLSy.s6$4:::pa'
                                                                                            x-:dvloat
                                                                                                    sl.
                                                                                                      Aq/zpcEg'
                                                                                                              avo .-----..---.-.-.
     '
              z -.-u- - - - t
          -                 -

                                                     lFpol
                                                         ss-
                                                           '
                                                           rl.a-aluo/AsoogFszc-pasiaxasp.azls-r-pldrlrmFF,.
                                                                                                          -----.--.
                                                     l                                                  t1)
                                          Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 5 of 10 Pageid#: 7
.              .
                                       t.                                                           .. ------               -------   --------                   .- . -
                                        S
                                        ,
                                        T                        '               -
                                                                                   = i> çm (..4- .rop.- ..
                                                                     3.FAr.c.- zaro, - ' --''
                                                                                     '                      .   -           -                    --- --- .- --      -
                                       F
                                       I

                                       i                     .           .
                               ---1
                                  (
                                    tyk.w-E-Lt-6-T.AR.j0-:-saw.Ab
                                       .- -                     . mn%-% s-F2.auop.Aao.osF+zA-
                                                                     .


                                                         P&.<'çz<z>--zq.w.Ros.ïha.Pt&wu'
                                                                                       rzFr;-bv'Lr.rïRd-To- -.----.- .
                                       i
                                       .
               öoeq:e-4-r-'
                          > t:'4 .
                                 QFrzr,&wrR .gNo-#r/59'Fr4e s-I&-A -.- -- ---
                                           -   ..-




.-- -- .---$!---
               Tr- aky-I#1:.&-s4,.--.------
                                       l
                                              ---- - ------  -         -.-. -
                                       d                                                        .




                                       j-t-    *L2-
                                                  )-%uô,Tq-1ïR>',-BY .svp.'
                                                                          Loyaal-M M A-m.œ.PR<bVM :$-                                                   ---
                                       1
                                    t- tjgnwx -n.uv
                                   4-             '-watks.F-écynxvsv g.oa.d I1>.-<pskw ,<v-uk
                                                - -                                        .< nk --- --                 -                                             -
                                       I
                                       1-             1.s..Ffof:a.L-4,.
                                                                      p.vf#&MJ.
                                                                              JG è1l.b zwou-
                                                -
                                                                                           ?b.%k3a-'W sp T-
                                                                                                          EM m<'    -


                                   =..,P-Bmblas Pgd.Aadro..> :T atzk.
                                       $
                                                                    f-/,
                                                                       63#f:<<& FgoM..
                                                                                     W:LL5V:y
-                       -      -    -=         l4-%IaG..;8'
                                                          V4tvAd.F:ée ,-ANo-o-'fVâR-t2rm r&l'
                                                                                            L#<% .z.-                                                 -- --       --


                                       IWI
                                         J-sMp.Loy.         L5-O-A%.o WJR:M Rnsqc-uigy'-& :r.d- -.
                                                  &œsn S-*fj'                                    -                              -
                                       i
.-   ..-   .- - - . - - - -        - . - - -
                                                         N p-Tgyzal--.I%-2hn6L..-.Aj4bag Awo u'r-Ti
                                                                                                  bNp-nobv-ys. .----- --
                                                     '

                 .--.N Ar.
                         F#:ju=&.T;/uAFFf<TJd-&a<.vrcTA'
                                                       -                    t-whc,<6Tag ---                                                                           -
                                                     .
    - - - --.- -y
                1

-      .                - .- . -v qan-
                                     ùzk.bLl-oa.ao-tvogzy-o,bs
                                                             y ru--wvkho-w.fâ/..& #y-o.- .---                                                                         --
                 ITAO.a.
                       Ta.
                         4-bMaz..u:#J+ .
            - -- y                     /.pN> &a,
                                       .       L.r&& 8m4.
                                                        êl48 I.PRpiç-
                                                                    dzd
                                                                      ..-----
                                                                         .                                                                                        - -
                                       vog.AgsxpzqY -Wâihp-vrA M -ç* .6V +- -tR ,.
                                                                             -    Tzw To-<c:A.
                                                                                             =--A---.---
                                                                                                     - ,                                                         -
                                       $

- .-.-                                 j'
                                       y.M AO :G .&X 8ç4T*% V ,....- '
                                               ..                    - -.- ..-.- .-.- ---..-- ---- .-- .                                                          -- .

                                       2
..-.-...--...
            ----.----.----..
                           JL'
                             .4t('.
                                  )5v% 5,
                                       1%'.
                                          ,
                                          ukM-TLy-,;vàLîqdA-Aal.
                                                               œ tlzNri/e a&rs/
                                                                              rarzM-r                                                                                     -
                                       )'
             7     .-   .- -       -
                                       j.- -R .Mc--A.T-.k4tKE&z2rdynOTATInRzsog%t> -8g            < sD 4l.öN-
                                       i---V::yzupA,- ---.-.- .-.-.- ------....-.-...---..-----.-- -------- --------                                             --

                                                                                                    (2)
                               Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 6 of 10 Pageid#: 8
            J
            %
            .
            u




                                                  1                                                            -




                                                  I
                                                  i                                   ---'-''
                                                                                                or
                                                                                                 ---
                                                                                                    ypg-ç-wos co r- (co-rop
                                                                                                     -                        -
                                                                                                                                       ..,.- -- - - - -.. .



    -       ..- -     -   - - .-       - -    .   #1l).-.5àv::aL.A.rrsypT> .*agR.M e s..
                                                                                       7ro-2sN .L@& '
                                                                                                    > ssf.-- --- -. - .---.
                                                  t.-..-usuesovic5(4yaoA5.-%RMosr-c:dE-re<vpjaxva-..-...-..-. ,.
                                                  # TcrlSA wr4A--'r;:.œFFrU oew e-to-p'raotm aosm s<pgaw y.q,---.--.---
                                                   - -



                                                             1/X %..G.
                                                                     1
                                                                     ,/.-.,-.-<ubçov58..*.
                                                                          .
                                                                                         5Yr6Tôg#-nauup.-,-ï-.---------....--..-.-.-----...--.
- .- . -            --    .-   .-     .- .- .-    - .       --     -.- . --   c.M :.
                                                                                   #S .
                                                                                      Da2lq8-A;* 32=œ #!7,-----..--..-- -.-- .----.-.----,.-.- --..-- ..


                                                  !(H)-%ëk3.FA2J<-fusro.MaRdp:nfaw u45u<&*aP42r-i&'L --.---..--.-.-----
                                                  ù <
                                                                   AlaF 5..351**.
                                                                                33A2,.-t5K èR9,%( :vJ /S#28SVW . - -------- -- ---.-..-.


    . - . - - - -- - .,                           <x!)-> : por&rrrp wzs-m rllrz:Frsd wrlb % R eosrrovm -c/gge m x.
                                                                                                                 p- u --.-
    -       . - - - - - . - .-            -       -         *,
                                                             fpAq'
                                                                 rMEW X-#&$p<NöE6./Ae .J.<z.
                                                                                           tLyov& Eàw p z.klkgn-% rs -.--                           ---
-       -       -   --           -    - .-
                                                  l drGL-MT=&,-%bn-zMû*nV-'
                                                 - -
                                                                          ù51
                                                                            b% &n7EdAu
                                                                                     y-yT28),
                                                                                            2ql
                                                                                              9----- --.- --.-
                                                            pnm-rx? Te'gspngqgq iA&J@ :<.x& vF!
                                                                                              w6:r-N Ey-Fr&dz,
                                                                                                             -------- -----..-
                                                   A M8K1-Ih,rx
                                                  ltEAM
                                                   --
                                                               js-:pbT/-zA-M<o.
                                                                              rzMlaT/b&tm-
                                                                                  .

                                                        tx.w/ ànr nasm- zbtl-nnçqqMzm.
                                                                                          D.H>L
                                                                                        E 9R.> .
                                                                                                2Te Q-v-a.
                                                                                               gra.A<7ko,
                                                                                                         -.-------...
                                                                                                          -- --.. .- ..-
                                                            65E ce5%,*3-$53è4332.2,--.-...----.-..----....----- .-.--.- --- -.-.--.----.-- --...---. ---.
                                                                     .-




-.- -- - .. .-                                -:   (xt9-WntW.FA%o-CcsTz4u5$D bû.-*DbhkotdT q.;Ar - --- .--- --.-- -. .. -
                                                                                                                      .


-- -            - - -          - . - - .-              uMTRu% Fukwrrffn-re -vl-
                                                       -    - . ..            dTrvs.8syAzdr&y--> = .-.----.- .-.-.--.-.- -- -..
        -       - .        - .       - ..-             .-   .- - MA55rvA FRAU ;Ae .My-pAe oxa.L-rNFa/msro sl-.--.- - --..- .--- --.
        %. '                                                     R> nw s..zg-TKzuR.F p Essçou.-...-..,.---,.-.-..,-- .----.-.--.....-- -..--.
                                                                     ,




                                                  (
                                                  I                                                      c3)
                                        Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 7 of 10 Pageid#: 9
                                                        I
                                                        i
                                                        t
                                                    )
                                                        1
                                                        t
                                                        ;
                                                        1
                                                        1
                                                        .                     .         .         ..-                   -.             -...-..-.           .,......

                                                        /
                                                        :
                                                                                                                    URLKEFDS*uL-STBd
'
'                                                       #
                                                        1


                                                    j
                       j
                       --W-:t.
                       1
                             G.-F.Aqno-.coyy ck,   %-4-cRuupsaV.AtB.Anmrvsnl.E-               -                                        .

                       i
                       5
                -'
                 *
                 '-
                  *'
                  '--'
                     -(P-tgzsTz  .gE.-,---...-----.--- ------ --.-....--.-------- .-----.-.-.- -- .--
                                                        -
                                                        ,
                                                        .-



                       ;
                       (               tlJ'9ngAvAzu rdcNFrFy> sEr..--...- - .-..- - -..- -- - -                                    -



                       i              *.11)y Azt m A= --------.. - --.- -- --- - -- -.----
                                                        -      - - -                  -- -       . .    -

                       i                                               .
        -------       ji             X fi),h nvbnbzgT-' -b:N.sz* 4-4-24%,qG-@ -@p4E-
                                                               -     -                  .-   -


                       l
                       ;
                       '                   hY -4.2..
                                                   gAF4 #..?
                                                           '/?A?âu@> TA<-<-pp-  & rr&---- ---         -     -




                                           IM:-PL/r&Tr6f&:M:-.-(R8-A&$o#o8A&* 1.---                 -
                       '               élvlzuaPpozesslsloajtlsLPnoratt-gogoFtpw
                                                        :w ntksfap,
                                                                  No-Evproy.a:l.Bzgsr.z*54-% o-s-w a-'
                                                                                  .                  1
                                                                                                     tRAvz  - - --                                         -
                                                     )  '
                                                        j                                      .
                                                    :-u->rJl%-M4gnf'A:y
                                                                      ..,Tg<ag= %s-Bf--a&Trp. .A,:.y#:M -<BE-..- -                                         -
    .                                               t..-.
                        --.--.---.--------..--------.              .-        . ----
                                                        f



                                                        '
                                                        q
                                                        -
                                                        *,5bœ.EAn9Q..
                                                                    6+b-t
                                                                        jMpwLs@ a-<LS s-owœk.%s<nLv,<.
                                                                                                     -o.-                                          --      -
    -                   -                     -
                                                        '
                                                         dRrMINfl-b&%Rvroa-ggo.F.<jBd-Tq-k ga'tT-N q5E- --- - --
                                                        :.                                                                                                   -
    -               -        -        -      - -
                                                        :&zEr<TaN<pu t,Agz-tzQV.  '
                                                                                  tLq4s-Ts 4.rzm:lyMA&&:R.-- ----..--                                      --
    -    - -   .-       ,-             . ,-
                                                        k.hj6o-ZV uLïzd.zu-vKotn4ro.
                                                                                   u.oE-Thq..
                                                                                            vgF'pn,m a<.bz<m :c<.
                                                                                                                8a ----                                     -
                                                        bpEf&<TLQuf5)ot% s ET<-A<Tt..
                                                                                    --- --- --- -.---.-- - -    -                                  - - -- - -
                                                        E
                                                        ,
                                                    '
                                                    i
                                                    I   -    P-L8rNTrFEX/C-M.
                                                                            &S.
                                                                              r-;-PUqz4rv&le .ExfMptAgy-bAM;y-M -Ig--                                     --.
                                                     !
                                                    J- -....------..----- -% z-hAougvcg.+2.5.
                                                        i
                                                        j
                                                                                            o,<oo-r,nz6,cA w .-= - - - - --
                                                                                      bszagz&-oe i&rM:s.wJ::,duM M r.(fO --% :.M> > uM ---..- - ------.
                                                        !
                                                        !
                                                        -- -       - -   -    -.      2EsrxFurro#P- dtrg.TewAp4s Avrerr-mF.Fg.ub.u.
                                                                                                                                  42so.xo.- - - ..
                                                        i
                                                        t
                                                        ,
                                                    ,,
                                                                                                                             (q)
                                                                                                                               -
                                     Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 8 of 10 Pageid#: 10
                                    t


    %..w.



                                    I
                                                                                                REkrsF2q om 7
                                                                                                            @ &oNp z       -                       -   --   ---   . -   -   .   -   -        - -         -   - -   - - -   -




                                    I'- Q O AMAy.u .oR ax nzzsxv zF.r/vs-lo loaAbœ <o ar - --. ----
                                      TRsb      .   .       .    .   .




                                    l-D'fKMS.hPPB*PATAW Q Rfz
                                                            - b<LIZ'
                                                                   - .- - -...-..---.-.-.-.-.- .....-.- -..----.

                                        q*-.
                                           M,P%M$hTû%f> -% L6'.%9,* <hie r- Tg%bE,A< u-T .- - - ..-
                                    I *F:A lq ooo o: sps<r'L.pAyayas,plqooo.-#Nû0.04 & tggj% z-- .
                                                    -
                                                                                                                                                                                                   ..




                                         kftts FA% O f- Loycss wsqssrssv voj
                                                                           qg.jacypxyw xy
- . - -     - -    . -         .-
                                    j  G QXC
                                    j.Q jzoy
                                           cl
                                               XR
                                             M rjljo
                                                    RSYTVXZW)GSQAQ6.WVV&ZMVYW SAA/W
                                                   gp                                   y Fgyy -yyy-yyg g-
                                                                                        .                a jy m-yj-#--.--- -- - -- .-- -..---
                                         p../
                                            '


                                    l % 4P.
                                        - L'*rwTuEC-U p:eo- -t-rx/-kmvaraxwzss toad.&c.&&A&zreL -..----. -.
                                                -.




                                        pg.'

                                    j' -
                                       = - .- TVLPL%TgTTW M K * 2Tprs +.e-.-- -.--.-- .-.- ...-.-..- .----- -.--.-

                                                                                                      cEcrrFrolrg
                                    1

                                    losoncps. crfospsgvzy,
                                                         oreqgavzt.xispfsrxrpysi,prrgrso----.-.-.
                                                                                            ,




                                    lN :T.ALL,T-%g-hïrpg,?novpdKdp-ïb= ,<pvrL-t<-w t*rwT---.--..--.-- ..-.-
                                        :5 TptlE A+ .
                                                    dDRRR Z --- .----- -.--- --- - .- --- ---- -- - -- -..-.---
                                                                                                                                             /b             avB a ,ê-= -?/=ll9
                                                                                                                                                                            -           -.              .-   -             .

                                                                                                                                                   wAI4raLhibuL--sniunkèlcqilcsq
-           .-    .-    .- -    -. -- - - - -           .       - - - -   . -- .-       - - - .- - . - - - - .-        -   - ..- - -       - . - -
                                                                                                                                                   #FD.DNrö&.bFmF
                                                                                                                                                                '1 ::* &..- ..-.-,-,.--
                                                                                                                                                   Pnoîw ïkwa<uira yuuzr
-   - -     -          .-                               -        -   -    - .-      -   -   -   .-   ..- - -   -   -               -   -       -
                                                                                                                                                   $o;.& a/#> - - --- -S...-...-..--..
                                                                                                                                                   p ua% Wzp wra,242*
                                                                                                                                                                    79-19*
                                    )                                                                                      (s2
                            Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 9 of 10 Pageid#: 11
                          l


                                        ,y %! q
                                                                        -
                                       j'
                                   h s
                                     '
                                     -'-
                                       '
                                       .
                              L    o
                              Q    X1
                                   %
                                     :
                                     o:;
                                       ,ii
                                         l
                                         ri
                                          '
                                          l
                                          z
                                          n- .:
                                           q  .
                                              l'                '   -


                                       Q z m
                              v
                              > E plr-
                              L *: z
                                   ;m>
                              <
                              % y
                                o=œ
                              1* :
                                 4 D-
                                 - G
                              2
                              e                   xx >
                                                   u c'
                                                   b D
                                                   L *
REC EIV ED
 0:T 2 12019
                                                            *
M A ILRO O M
                                              oo
                                              nIcE<
                                              mm c)>
                                                 = c
                                              Q*mo
                                              o    = O        o
                                              O    O  H       =
                                              O    - xD
                                                      m       >
                                              z    >          (n
   a    Q o                                   m c)K m
                                                    =
                                              = c c)
    o y
    > c
        up                                    -
                                              omQ=
                                                  1K -1
                                                   > Em m
    zp / a                                         Z . m
                                                   .< -q O
    :
    a,.
      z >
        e œ
          o                                        > = m
                                                   m m =
                                                   (D c)
   k ># x
        m                                          YDo
                                                   O Y
                                                     mx
   ùQ
    ..
     lqo&
        .4                                         = > c
                                                   K
                                                   KX
                                                       m
                                                     - 1O

   fwx
     w o
       t                                           L r x
                                                       m
   % +e                                            ;=
                                                    H
   h
   t A'
      /
   * +                                      r
                                                       x'-.
                                                                *
       o
       <                          '     * .            ..
                                          .z           ,ez
                                       .::
                                         1.                   ..:
                                  ;-(.
                                  ccN                       c
                                 &M'  -U      'x            @)
                                                            *
                                 o                          .
                                 c .> Nâ                    'U'
                        xr.rwr.-,k k A .
                  ,-..s.p                -n .
                  d'DA1Y'
                  #     JH1
                          :r
                           mdXf
                              .l.:.r a '
                                     w.jd 1!.
                  sw             >.
                                  9 &, e#. .
                  <                           e'i2'         o
                  ' ,    .x /.                    j$ y m
                                                  $
                  ?
                  ? &.
                     x?
                      <.
                      'a..
                         $
                         y-
                          ..
                           r.,-I
                               -!
                                L.                t
                                                  ax,
                                                    ' .vv
                  z     w'x = .-.'-'. ,.
                        . '='          .a
                                       -..z
                                          A,      r
                                                  ,*        aj
                                                            -
                  ? F@ R EV Efj'
                  ?            -y-zeu .j
                               y       4)..                 ..
                                                             :
                             .-. v 1
                  :.     .
                                  N)
                                       y. . j               Q
                                                            !r
                                  C7                        O
                                  -
                                  (D* D                     %
                                                            mp
                                                            r




Case 7:19-cv-00674-MFU-RSB Document 2 Filed 10/07/19 Page 10 of 10 Pageid#: 12
